Return to: Donna Williams RBC Bank (USA) Lending Service Center 134 North Church Street, Rocky Mount, North Carolina 27802 Space Above Line for Processing Data RBC Bank Modification Agreement (Cover Page) This Agreement has been executed and delivered outside the State of Florida and is not secured by Florida real estate. No documentary stamp taxes are due herewith. Prepared by: John I. Van Voris, Esq GreyRobinson, P.A. 201 N. Franklin Street, Ste 2200 Tampa, Florida 33602 State of New York County of New York From: BOVIE MEDICAL CORPORATION, a Delaware corporation (whether one or more, “Borrower”), with abusiness and mailing address of 5115 Ulmerton Road, Clearwater, Florida To: RBC BANK (USA) (“Bank”), with a business address of 134 N. Church Street, Rocky Mount, North Carolina 27804 and a mailing address of Post Office Box 1220, Rocky Mount, North Carolina 27802-1220, which mailing address is the place to which all notices and communications should be sent to Bank regarding this Modification Agreement. Date:As ofDecember 2, 2009 Documents Modified: Business Loan Agreement (Asset Based), Promissory Note and Commercial Security Agreement, each dated August 12, 2008 Original Credit Facility: Up to $5,000.000.00 Revised Credit Facility: Up to $8,000,000.00 Customer No. Loan No. RBC Bank MODIFICATION AGREEMENT 1 This Agreement has been executed and delivered outside the State of Florida and is not secured by Florida real estate. No documentary stamp taxes are due herewith. THIS MODIFICATION AGREEMENT (“Modification Agreement”), entered into as of the 2nd day of December, 2009, by BOVIE MEDICAL CORPORATION, a Delaware corporation (“Borrower”, whether one or more) with a mailing address of 5115 Ulmerton Road, Clearwater, Florida 33760, and RBC BANK (USA) (“Bank”), with a mailing address of Post Office Box 1220, Rocky Mount, North Carolina 27802-1220. A. Borrower has made and issued to Bank its promissory note (“Note”) in the original principal amount and dated as indicated on Attachment 1 attached hereto. B. If so indicated on Attachment 1, the Note is secured and the security is generally as described on Attachment 1. C. The Note, any security documents described on Attachment 1 and any other loan and security documents that are outstanding with respect to the extension of credit evidenced by the Note, even if not listed on Attachment 1, are hereinafter collectively referred to as the “Contract” and the Contract is hereby incorporated herein as a part of this Modification Agreement. D. Bank and Borrower mutually desire to modify the provisions of the Contract in the manner hereinafter set out, it being specifically understood and agreed that, except as herein modified, the terms and provisions of the Contract and the individual instruments, documents and agreements that make up the Contract shall remain unchanged and the Contract, as herein modified, shall continue in full force and effect as therein and herein written. NOW, THEREFORE, Bank and Borrower, in consideration of the premises and the sum of One Dollar ($1.00) to each in hand paid by the other, receipt and sufficiency of which are hereby acknowledged by each, do hereby agree as follows: Section 1.Modification.The Contract shall be, and the same is, modified in the manner set forth in Attachment 2. Section 2.Effect of Modification.Nothing contained in this Modification Agreement shall in any way impair the security now held for the indebtedness evidenced by the Contract or the lien priority thereof, nor waive, annul, vary or affect any provision, condition, covenant and agreement contained in the Contract, nor affect or impair any rights, powers and remedies under the Contract, except as herein specifically modified to do any one or more of the foregoing.If any provision in this Modification Agreement shall be interpreted or applied by a court or other tribunal with personal and subject matter jurisdiction over the parties hereto and the Contract, as modified, so as to impair the security now held for the indebtedness or lien priority thereof, or do any one or more of any of the foregoing, such provision shall be ineffective to the extent it causes an impairment of such security or the lien priority thereof or causes any of such other consequences, or the application thereof shall be in a manner and to an extent which does not impair such security or the lien priority thereof, or result in the occurrence of any of the other consequences.This Modification Agreement does not extend the expiration dates or enlarge the terms of any property, physical damage, credit and any other insurance written in connection with or financed by said Contract. Section 3.Financing Statements.Borrower irrevocably authorizes Bank to file such financing statements as may be necessary to protect, in Bank’s opinion, Bank’s security interests and liens and, to the extent Bank deems necessary or appropriate, to sign the name of Borrower with the same force and effect as if signed by Borrower and to make public in financing statements and other public filings such information regarding Borrower as Bank deems necessary or appropriate, including, without limitation, federal tax identification numbers, social security numbers and other identifying information. Section 4.Credit Investigations; Bank’s Responsibilities.Bank is irrevocably authorized by Borrower to make and Section 5.have made such credit investigations as it deems 2 appropriate to evaluate Borrower’s credit, personal and financial standing and employment, and Borrower authorizes Bank to share with consumer reporting agencies and creditors its experiences with Borrower and other information in Bank’s possession relative to Borrower.Bank shall not have any obligation or responsibility to do any of the following: (1) protect and preserve any collateral and other security given or to be given in connection with the Contract, as herein modified, against the rights of third persons having an interest therein; (2) provide information to third persons relative to the Contract, as herein modified, Bank’s liens and security interests in any collateral and other security, or otherwise with respect to Borrower; and (3) subordinate its liens and security interests in any collateral and other security to the interests of any third persons or to enter into control agreements relative to such collateral and other security. Section 6.Usury.Bank does not intend to and shall not reserve, charge and collect interest, fees and charges under the Contract, as herein modified, in excess of the maximum rates and amounts permitted by applicable law.If any interest, fees and charges are reserved, charged and collected in excess of the maximum rates and amounts, it shall be construed as a mutual mistake, appropriate adjustments shall be made by Bank and to the extent paid, the excess shall be returned to the person making such a payment. Section 7.Documentary Stamps, etc.To the extent not prohibited by law and notwithstanding who is liable for payment of the taxes and fees, Borrower shall pay, on Bank’s demand, all intangible taxes, documentary stamp taxes, excise taxes and other similar taxes assessed, charged and required to be paid in connection with this Modification Agreement, and any future extension, renewal and modification of the Contract, or assessed, charged and required to be paid in connection with any of the loan documents which make up the Contract. Section 8.Anti-Terrorism.
